Citation Nr: 0815987	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right wrist fracture (claimed as a chronic painful right 
wrist with fracture).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for low 
back strain and laminectomy.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
deviated nasal septum.

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to service connection for a disability 
characterized by calcareous plaques in both eardrums.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1960 and from November 1961 to January 1962.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision. 

In March 2008, the appellant testified before the undersigned 
Veterans Law Judge at the San Antonio satellite office of the 
RO; a copy of the hearing transcript has been associated with 
the record.  

As a final preliminary matter, the Board notes that, during 
his hearing, the veteran raised claims for an increased 
rating for bilateral hearing loss and to reopen his 
previously denied claim for service connection for left leg 
trauma.  These issues are referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  In an April 1969 rating decision, the RO denied service 
connection for a fracture of the right wrist, for low back 
strain and laminectomy, and for a deviated nasal septum; 
notice of these denials and of his appellate rights was 
provided to the veteran later the same month; he did not 
initiate an appeal.

3.  Evidence added to the record since the April 1969 rating 
decision as to claims for service connection for a right 
wrist fracture, for low back strain and laminectomy, and for 
a deviated nasal septum is either cumulative or redundant of 
the evidence of record and/or does not raise a reasonable 
possibility of substantiating the veteran's claims.

4.  Clear and unmistakable evidence demonstrates that 
bilateral pes planus existed prior to the veteran's entry 
into military service; and that it did not permanently 
increase in severity during service; there is no showing of 
treatment for pes planus after service discharge.

5.  Although "calcareous placques" in both eardrums were 
noted upon entry on active duty in November 1961; there is no 
showing of an increase in severity in the veteran's symptoms 
during service nor is there competent, probative evidence of 
a separate and distinct disability for which service 
connection may be awarded in addition to the veteran's 
already service-connected bilateral hearing loss and 
tinnitus.


CONCLUSIONS OF LAW

1.  The April 1969 rating decision, denying service 
connection for a right wrist fracture, is final; new and 
material evidence with which to reopen the previously denied 
claim has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (2007).

2.  The April 1969 rating decision, denying service 
connection for low back strain and laminectomy, is final; new 
and material evidence with which to reopen the previously 
denied claim has not been received.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 
(2007).

3.  The April 1969 rating decision, denying service 
connection for a deviated nasal septum, is final; new and 
material evidence with which to reopen the previously denied 
claim has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (2007).

4.  The criteria for service connection for bilateral pes 
planus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2007).

5.  The criteria for service connection for disability 
characterized by calcareous plaques in both eardrums are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303,3.304, 3.306, 
4.14 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini,18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2005 pre-rating letter, the RO 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  Hence, this letter meets Pelegrini's 
content of notice and timing of notice requirements with 
regard to the veteran's service-connection claims.  

Regarding the reopening of previously denied claims, the 
Board notes that the February 2005 notice letter informed the 
veteran, generally, of the basis for denial in the prior 
decision concerning right wrist, low back and deviated nasal 
septum disorders and provided notice of what would constitute 
new and material evidence needed to reopen and to establish 
his entitlement to service connection for the claimed 
disorders that was found insufficient in the previous denial.  
Here, in addition to the February 2005 letter, in the June 
2005 rating decision, the appellant was advised that he 
needed to submit new and material evidence to reopen the 
previously denied claims and was advised of the bases of the 
prior denials and what was required to establish service 
connection under the particular facts of this case.  Thus, 
the appellant and his representative had actual knowledge of 
the reasons for the previous denials and of what was needed 
to reopen his claims.  The claims to reopen were then 
readdressed in the December 2005 statement of the case (SOC).  
The Board finds that any error in timing of the notice was 
not prejudicial to the appellant because the actions taken by 
RO after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the RO also readjudicated the case by 
way of a SOC issued in December 2005 after notice and time to 
respond was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the matters on appeal as the timing error did 
not affect the essential fairness of the adjudication.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

While the RO did not inform the claimant until a March 2006 
letter of how disability ratings and effective dates are 
assigned (if service connection were granted on appeal), and 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman, on these facts, such 
omission is not shown to prejudice the appellant.  Because 
the Board's decision herein denies the veteran's petitions to 
reopen his previously denied claims and his claims for 
service connection for bilateral pes planus and for 
disability characterized by calcareous plaques in both 
eardrums, neither a disability rating or an effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records and post-service VA 
treatment records and reports of VA examinations.  Also of 
record and considered in connection with the appeal are the 
veteran's testimony and written statements and those 
submitted on his behalf by his representative.  The Board 
acknowledges that the veteran asked that VA examinations be 
conducted with regard to his claims.  Except for September 
2002 VA ear disease and audiological examinations, no VA 
examinations were furnished as to any of the other matters on 
appeal and none is warranted, in the absence of any factual 
predicate for grant of the veteran's claims to reopen or his 
original claims for service connection for pes planus and a 
claimed ear disorder.  Given that there is ample, competent 
and probative evidence of record to render an appellate 
decision, there is no duty to provide any examination or to 
obtain a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3/159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal.  
See Mayfield  v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Petitions to Reopen

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for a 
fracture of the right wrist (claimed as a chronic painful 
right wrist with fracture), for low back strain and 
laminectomy, and for a deviated nasal septum.  Whether new 
and material evidence has been presented is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The three claims, which the veteran has petitioned to reopen, 
were previously denied in an April 1969 rating decision.  
That decision was based on the veteran's service treatment 
records, an October/November 1968 VA hospitalization for low 
back strain, and March 1969 VA examination reports.  

With regard to the right wrist, service treatment records 
revealed that the veteran had injured his right wrist while 
playing football in January 1962.  No evidence of fracture or 
dislocation was found on x-ray of the wrist.  On VA 
examination in March 1969, the veteran was diagnosed with 
history of injury to the right wrist; no residual limitation 
of function (that is, no disability was shown on 
examination).  Service treatment records, however, show 
treatment of viremia in August 1960; otherwise, there were no 
complaints of, or treatment for, back pain or a back 
disorder.  VA hospital records revealed that the veteran 
reported having had low back pain for some three or four 
months prior to his admission in October 1968, which had 
become progressively worse and was then constant.  On 
physical examination on admission, some tenderness was noted 
of the spinous processes over L5-S1 with some muscle spasm on 
the left.  He could not bend forward and straight-leg raising 
was impossible due to back pain.  Knee jerks were 
hyperactive.  No positive neurological findings were noted.  
Through medication and physio-therapy, good improvement was 
noted and after two weeks, the veteran requested discharge, 
having no more symptoms.  The diagnosis was chronic low back 
strain.  During a March 1969 VA orthopedic examination, the 
veteran reported that, while on maneuvers in Germany during 
the summer of 1959, he was running while carrying a machine 
gun and sustained low back pain, which became chronic and 
recurrent.  About three years later, he reported that he 
developed left sciatic pain for which he was later 
hospitalized by VA in 1968.  In February 1969, the veteran 
had a laminectomy with excision of a herniated left lower 
lumbar intervertebral disc at Nix Hospital in San Antonio.  
After which, he returned to work as a letter carrier for the 
Post Office five days prior to the VA examination.  The 
veteran was diagnosed with post-operative residuals of lumbar 
laminectomy with excision of herniated left lower lumbar 
intervertebral disc (probably L4-S1, left).  With regard to a 
deviated nasal septum, on the veteran's September 1960 
separation examination report from his first period of 
service, the examiner noted septal deviation - moderate with 
partial airway obstruction, not disabling.  During the March 
1969 VA examination, the veteran reported frequent colds but 
no postnasal drip.  The diagnosis was bronchitis by history.  
Clinical findings were noted as normal for the spine and 
other musculoskeletal and the nose on the veteran's November 
1961 entry on active duty examination report.  In the April 
1969 notice of denial, the RO indicated that the veteran's 
fracture of the right wrist was being denied for lack of any 
evidence of record showing a disorder and that the back 
strain and nose claims were being denied as not being 
incurred in or aggravated by service.  The veteran was 
informed of this decision the same month and did not submit a 
notice of disagreement within one year of notification.  
Therefore, the April 1969 rating decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 
(2007). 

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the veteran's petition to reopen the previously denied claims 
for service connection was received in December 2004, after 
that cutoff date.  So the amended version of § 3.156(a), 
providing a new definition of new and material evidence, 
applies to his current appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2007), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) in 
Evans held that the evidence to be considered is that added 
to the record since the last final denial on any basis.  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the Court held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the United States Court of 
Appeals for the Federal Circuit's (Federal Circuit Court's) 
decision in Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998). 

In statements and during his hearing, the veteran reiterated 
that he injured his right wrist playing football in service 
and that he now has trouble carrying trays, etc.; that his 
back just started hurting one day while he was in service; 
that he had had back surgery about three years after his 
discharge from service and has had no follow-up since then 
and that he experiences a little pain that is just 
bothersome; and that he got his nose hit once during a 
football game in service and that is it.  He reported that he 
has had a couple of nosebleeds to the point that he had had 
to go to the hospital so it could be packed several times 
since he left service. 

VA treatment records received since April 1969 show no 
complaints of, or treatment for, right wrist, low back or 
deviated nasal septum disorders.

Based upon a comprehensive review, the Board finds that the 
evidence added since the April 1969 rating decision is either 
cumulative or redundant of the evidence and does not raise a 
reasonable possibility of substantiating the veteran's claims 
for service connection for a right wrist, low back or 
deviated nasal septum disorders.  In the April 1969 notice of 
denial, the RO indicated that the veteran's fracture of the 
right wrist was being denied for lack of any evidence of 
record showing a disorder and that the back strain and nose 
claims were being denied as not being incurred in or 
aggravated by service.  The veteran's statements and 
testimony and the additional medical reports received do not 
raise a reasonable possibility of substantiating the 
veteran's claims.  VA treatment records received since April 
1969 show no complaints of, or treatment for, right wrist, 
low back or deviated nasal septum disorders.  The veteran's 
statements and testimony primarily reiterate his prior 
allegations.  As the information provided in support of the 
veteran's petitions to reopen his previously denied claims 
for service connection for right wrist, low back or deviated 
nasal septum disorders does not include new and material 
evidence, the appeal with regard to these matters must be 
denied.

B.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1137 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such war service, unless there is clear 
and unmistakable evidence that the increase in disability is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service.  38 C.F.R. § 
3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).  See also 
VAOPGCPREC 3-2003.

Upon review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for bilateral pes planus and for a disability 
characterized by calcareous plaques in both eardrums.



1.  Pes Planus

During his hearing, the veteran initially testified that he 
did not have problems with his feet in service.  
Subsequently, he stated that somewhat before leaving service 
he started having problems with his feet and had has problems 
ever since.  

Contrary to the veteran's testimony, there are no service 
treatment records showing complaints of, or treatment for, 
pes planus.  In the medical history portion of his October 
1957 enlistment examination report, the veteran checked 
"yes" for a history of foot trouble.  On this report, the 
examiner noted that the veteran had third degree pes planus 
which was asymptomatic at that time.  On the veteran's 
September 1960 separation examination report, clinical 
findings for his lower extremities and feet were noted as 
normal.  On the veteran's November 1961 entry on active duty 
examination report, the examiner noted a diagnosis of 
bilateral pes planus NSND (not related to service, not 
disabling).  

The veteran did not report any foot problems, nor were any 
found, during his March 1969 VA examination.  Post-service VA 
medical records also show no complaints of, or treatment for, 
foot problems.  

Based on the facts that, after noting asymptomatic third 
degree pes planus upon enlistment in October 1957 and 
bilateral pes planus NSND upon re-entry on active duty in 
November 1961, normal clinical findings at separation from 
the first period of service, and the absence of complaints 
of, or treatment for, pes planus during either of the 
veteran's two periods of active duty or post service, the 
Board finds that the medical evidence is clear and 
unmistakable that the veteran's preexisting pes planus was 
not aggravated during service.  The veteran, who was employed 
as a mail carrier following his discharge from service, 
claims to have problems in his left foot (that is, it does 
not spring).  However, there is neither a current diagnosis 
of pes planus nor post-service treatment for the claimed 
disorder.

Under these circumstances, the Board finds that the claim for 
service connection for bilateral pes planus must be denied.  

2.  Bilateral Ear Disorder

During his hearing, the veteran testified that he had had a 
couple of ear infections while in the military but that it 
was not until maybe five or six years after service that he 
first noticed that he was having problems with his hearing 
and that he had never had a hearing problem prior to service.

On the veteran's November 1961 entry on active duty 
examination report, the examiner noted "calcareous 
placques" in both eardrums.  Otherwise, the veteran's ears 
were normal.  No complaints of, or treatment for, an ear 
disorder was shown during the remainder of the veteran's 
second period of active duty.

During September 2002 VA audiological and ear disease 
examinations, the veteran reported hearing difficulties in 
both ears which developed gradually over the years and a 
history of ear infections in both ears first as a child.  He 
denied ear surgery or a severe head injury.  On physical 
examination, the tympanic membranes showed scarring on the 
right more than the left and moderate thickening of both 
tympanic membranes.  No perforation or retraction was noted.  
He was diagnosed with sensorineural hearing loss and tinnitus 
for which he was granted service connection in an October 
2002 rating decision.

VA treatment records reflect wax in both ears, partially 
removed, in April 2005.  On several visits in June 2005, 
otoscopies revealed a 3/4 cerument impaction (ear wax) in the 
right ear that was removed by irrigation and subsequently 
cerumen, along with an ear infection, in the left ear.  

The Board points out that evaluation of the same disability 
under various diagnoses is to be avoided, as is the 
evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. § 4.14 (2007).  Thus, even if the 
veteran's calcareous plaques in both eardrums could 
constitute a current disability, the disability could not be 
service-connected and rated separately, as such would violate 
the anti-pyramiding provisions of 38 C.F.R. § 4.14.  In this 
regard, the Board notes that the September 2002 VA examiners 
diagnosed the veteran with sensorineural hearing loss and 
tinnitus and subsequent VA treatment records are notable for 
ear wax buildup in both ears and/or an acute left ear 
infection.  However, with regard to the veteran's complains 
of difficulties hearing, as noted earlier, he is already 
service connected for hearing loss and tinnitus.  In other 
words, there is no evidence of a disability characterized by 
calcareous plaques in both eardrums other than that already 
contemplated and compensated for by the disability ratings 
for service-connected hearing loss and tinnitus.

Under these circumstances, the Board finds that the claim for 
service connection for a separate and distinct disability 
manifested by calcareous plaques in both eardrums-on any 
basis-must denied.  

3.  All Claimed Disabilities

The Board has considered the veteran's assertions and those 
of his representative, on his behalf, in connection with the 
appeal.  However, as indicated above, his claims turn on the 
medical matter of diagnosis of current disability (and, if 
shown, medical etiology)-matters within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As lay persons without appropriate 
medical training and expertise, they simply are not competent 
to render a probative (i.e., persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, their assertions in this regard 
have no probative value.

In short, the medical evidence currently of record does not 
support the veteran's claims, and neither he nor his 
representative has presented or identified any existing 
evidence that would, in fact, support the claim, despite 
being given a number of opportunities to do so.

In reaching the decision to deny his claims for service 
connection, the Board also has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent, probative medical evidence supports the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

New and material evidence not having been received to reopen 
a claim for entitlement to service connection for a chronic 
painful right wrist with fracture; the appeal is denied.

New and material evidence not having been received to reopen 
a claim for entitlement to service connection for low back 
strain and laminectomy; the appeal is denied.

New and material evidence not having been received to reopen 
a claim for entitlement to service connection for deviated 
nasal septum; the appeal is denied.

Service connection for bilateral pes planus is denied.

Service connection for disability characterized by calcareous 
plaques in both eardrums is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


